Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 11/15/21. Claims 1-18, 31 and 32 are pending in this application.

Claim Rejections Under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the same stacked structure as the bit line structure".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no instantiated stacked structure for the bit line structure in the claims.
Claim 32 depends from claim 31 and does not cure the deficiencies of claim 31 and is rejected on the same grounds.



Allowable Subject Matter
Claim 1 recites allowable subject matter. In particular, the cited art do not disclose a semiconductor device comprising: a substrate including: a first region; and a second region surrounding the first region; a plurality of key structures on the second region of the substrate, each of the plurality of key structures including an insulation pattern, a first conductive structure, a barrier pattern, a metal pattern and a capping pattern sequentially stacked; a first trench disposed between two adjacent key structures of the plurality of key structures that are spaced apart from each other in a first direction substantially parallel to an upper surface of the substrate; a filling pattern in a lower portion of the first trench, the filling pattern having a flat upper surface and including a conductive material; and a second conductive structure on the flat upper surface of the filling pattern, an upper sidewall of the first trench, and upper surfaces of the plurality of key structures. Claims 2-14 depend from claim 1 and are also allowable. 
A semiconductor device comprising: a substrate including: a first region; and a second region surrounding the first region; a bit line structure on the first region of the substrate; a plurality of key structures on the second region of the substrate, each of the plurality of key structures having an upper surface substantially coplanar with an upper surface of the bit line structure; a first trench disposed between two adjacent key structures of the plurality of key structures, wherein the two adjacent key structures are spaced apart from each other in a first direction substantially parallel to an upper surface of the substrate; a filling pattern in a lower portion of the first trench, the filling pattern having a flat upper surface and including a first conductive material; and a first conductive structure on the flat upper surface of the filling pattern, an upper sidewall of the first trench, and the upper surface of each of the plurality of key structures, the first conductive structure including a second conductive material, as recited in claim 15. Claims 16-18 depend from these claims and are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813